Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 25 March 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2022 has been entered.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, claim 1 recites  a method comprising lysing cells in gel droplets to yield released nucleic acid content  comprising DNA and RNA; attaching an adapter to the DNA molecules; transcribing the RNA to cDNA and generating a single nucleic acid strand comprising DNA , the adapter and cDNA within the gel droplet.
The instant disclosure recites multiple embodiments  wherein adapters are individual attached to target DNA and/or target cDNA.
  However, the instant disclosure does not adequately describe examples of generating a single nucleic acid strand comprising DNA , the adapter and cDNA as recited in the instant claims. There is no description of techniques comprising generating a single nucleic acid strand comprising DNA , the adapter and cDNA that are sufficient to distinguish the claimed method from other types of methods comprising attaching adapters to DNA and/ or cDNA molecules. Furthermore, the instant specification does not indicate that the inventors have possession of the details of the techniques that would comprise these distinguishing characteristics. 
Therefore, the instant specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including methods comprising generating a single nucleic acid strand comprising DNA , the adapter and cDNA within the gel droplet, as recited in the instant claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Hindson et al., Geng et al., Weitz et al., Tan et al. and Ruan et al.
Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US20150376609; filed 26 June 2015) in view of Geng et al. ("Single-cell forensic short tandem repeat typing within microfluidic droplets." Analytical chemistry 86.1 (2014): 703-712; published 22 November 2013), Weitz et al. (US20150298091; filed 09 June 2015), Tan et al. (WO2015103339; filed 30 December 2014) and Ruan et al. (WO2015035108; filed 5 September 2014; published 12 March 2015).
Hindson et al. teach methods of nucleic acid analysis comprising co-partitioning cells with different types of reagents in discrete volumes. They teach the volumes comprise gelling precursor that form gelled capsules, i.e. alginate or agarose droplets, that contain cells and reagents when exposed to certain stimulus, such as a chemical like TEMED (e.g. para 0068, pg. 7; Fig.1). 
Furthermore, Hindson et al. teach cells are encapsulated in the gelled capsule or  entrained or held in the porous hydrogel matrix (e.g. These partitions may be comprised of, e.g., microcapsules or micro-vesicles that have an outer barrier surrounding an inner fluid center or core, or they may be a porous matrix that is capable of entraining and/or retaining materials within its matrix as in para 0052,pg. 5; cells may be encapsulated within a microcapsule that comprises an outer shell or layer or porous matrix in which is entrained one or more individual cells or small groups of cells, and may include other reagents as in para 0065,pg. 6;hydrogel as in para 0067, pg. 7; para 0065- 0068, pg. 6-7).
Hindson et al. also teach cells are lysed and release their nucleic acid content within the partition, wherein this content is then subjected to barcoding, amplification and sequencing (e.g. para 0006-0009,pg. 1; cells encapsulated with reagents in microcapsules as in para 0065-0068,pg. 6-7; reagents include lysis reagents as in para 0070, pg. 7; polymerase reagents , dNTPs and oligonucleotides as in para 0072, pg. 7-8; barcoding amplification  and sequencing  as in para 0089-0098, pg. 10-12).
Furthermore, Hindson et al. teach fragmenting target nucleic acids within droplets before further processing, wherein fragmentation comprises using restriction endonucleases (e.g. para 0088-0089, pg. 10).
Furthermore, Hindson et al. teach some oligonucleotide reagents are barcodes that are releasably attached to a degradable hydrogel bead that is co-partitioned with individual target cells, wherein the barcodes are clonal copies of the same sequence (e.g. para 0008, pg. 1;para 0079,pg. 9).
   Hindson et al. also teach partitions comprise oligonucleotides comprising unique identifiers which facilitate analysis of cellular nucleic acid content, wherein the identifiers are different within a specific partition, or are the same in a specific partition but different from identifiers in other partitions (e.g. unique identifiers as in para 0076, pg. 8).  
 Furthermore, Hindson et al. teach the co-partitioned identifier oligonucleotides comprising targeted or random/ universal amplification primer sequences, including sequencing primers (e.g. para 0078, pg. 8-9).
Hindson et al. teach analysis of different types of starting material, including the genomic DNA and mRNA (e.g. para 0078, pg. 8-9; para 0091, pg. 10-11).
Furthermore,	Hindson et al.  teach embodiments comprising contacting mRNA nucleic acid content with reagents that facilitate reverse transcription reaction, resulting in the generation of cDNA from the cellular nucleic acid content and subsequent barcoding, amplification and sequencing (e.g. amplification as in para 0089, pg. 10; Fig. 3; sequencing as in para 0009-0010, pg. 1; para 0015, pg. 2; para 0091-0098, pg. 10-12; para 0112, para 0114, pg. 14; Fig. 6). 
 Hindson et al. also teach distribution of cells in emulsion to yield less than 1 cell per droplet (e.g. para 0017, pg. 2; para 0053, pg. 5; para 0063, pg. 6).
Additionally, prior to the effective filing date of the claimed invention, Geng et al. teach a method comprising co-encapsulation of single cells with primer-functionalized beads in gelled droplets. The encapsulated cells are subjected to lysis conditions (i.e. incubated in lysis buffer) which results in release of cellular nucleic acid content into the gelled droplet and subsequently contacted with PCR reagents to facilitate PCR amplification of released nucleic acid content (i.e. incubated in solution comprising PCR reagents which are capable of diffusing through the gel matrix of the gelled droplet). The resultant amplicons are bound to the beads for further analysis (e.g. entire Geng reference and especially Fig. 1, pg. 704).
 Furthermore, Geng et al. teach the lysis reagents include Proteinase K (e.g. Cell Encapsulation and Lysis section, pg. 705).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. comprising co-partitioning  cells and unique identifiers as taught in one embodiment  to include co-partitioning  cells and reagents in a gelled capsule  as taught in a different  embodiment of Hindson and to include co-partitioning of single cells with oligonucleotide primers in gelled droplets and exposure to conditions that allow cell lysis and release of cellular nucleic acid content into the gelled droplet followed by  PCR amplification of cellular nucleic acid content as taught by Geng et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al.  comprising co-partitioning  cells and unique identifiers in a gelled capsule and to include reagents that facilitate mRNA analysis comprising cDNA generation as taught in a different embodiment of Hindson because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet.


Therefore, the combined teachings of Hindson et al. and Geng et al. render obvious a method of lysing cells within gel beads to release nucleic acid content  including DNA and RNA, and subjecting cellular nucleic acid content within the gel beads to further analysis using unique oligonucleotide identifiers as required by claim 1. 
 Furthermore, Hindson et al.  teach embodiments comprising contacting mRNA nucleic acid content with reagents that facilitate reverse transcription reaction, resulting in the generation of cDNA from the cellular nucleic acid content and subsequent barcoding, amplification and sequencing (e.g. amplification as in para 0089, pg. 10; Fig. 3; sequencing as in para 0009-0010, pg. 1; para 0015, pg. 2; para 0091-0098, pg. 10-12; para 0112, para 0114, pg. 14; Fig. 6). 
However, the combined teaching of Hindson and Geng et al. do not expressly teach the limitations: attaching the DNA to an adapter sequence; transcribing the RNA using reverse transcriptase to produce cDNA; and attaching the cDNA to the adapter sequence to create a nucleic acid strand comprising each of the DNA, the adapter, and the cDNA  as required by claim 1.
 Regarding these limitations: 
Prior to the effective filing date of the claimed invention, Weitz et al. teach methods of comprising encapsulating cells within droplets, lysing the cells and uniquely labelling the released nucleic acids with barcodes and subjecting to further analysis (e.g. para 0017-0018, para 0021-0022,pg. 2; genomic DNA as in para 0073-0074, para 0076, pg. 5; mRNA as in para 0064, pg. 4; para 0077, pg. 5-6). 
Weitz et al. teach barcoded oligonucleotides are attached by ligation to barcoded oligonucleotides or by amplification with barcoded primers (e.g. para 0065, pg. 4; para 0071-0073, pg. 5).
Furthermore, Weitz et al. teach cell lysis by exposure to Proteinase K (e.g. para 0120, pg. 10).
Furthermore, Weitz et al. teach their methods comprise generating cDNA from released mRNA and barcoding the cDNA (e.g. para 0064, pg. 4; para 0172, pg. 16; para 0221, pg. 20; para 0296, pg. 31-32).
In an embodiment, Weitz et al. teach the released nucleic acid content, i.e. DNA and RNA, is captured by barcoded primers and the captured mRNA is subjected to reverse transcription or other DNA polymerization reaction to yield barcoded cDNA (e.g. DNA fragments (hereafter "primers") may encode ( a) a barcode sequence selected at random from a pool of, e.g., at least 10,000 barcodes ( or at least 30,000 barcodes, at least 100,000 barcodes, at least 300,000 barcodes, or at least 1,000,000 barcodes, etc.), with the same barcode found on all nucleic acid fragments on the particles or micro spheres; and/or encode (b) one or more a primer sequences used for hybridization and capture of DNA or RNA as in para 0072, pg. 5; para 0073,pg. 5).
 Weitz et al. also teach the barcoded primers comprise poly-T sequences or random DNA sequence to specifically capture RNA and target-specific sequence to capture DNA(e.g. In one non-limiting embodiment, the 3' end of a barcoded primer is terminated with a poly-T sequences that may be used to capture cellular mRNA for whole-transcriptome profiling… In another embodiment, the 3' end of the barcoded primers may terminate with a random DNA sequence that can be used to capture the RNA in the cell. In another embodiment, the 3' end of the barcoded primers may terminate with a specific DNA sequence, e.g., that can be used to capture DNA or RNA species ("genes") of interest as in para 0077, pg. 5).
Furthermore, Weitz et al. teach barcoded oligonucleotides are associated with a bead (e.g. para 0069, pg. 5; para 0072, pg. 5). Furthermore, Weitz et al. teach barcoded oligonucleotides comprise an adaptor region (e.g. fully assembled primer associated with bead comprises W1 adaptor site, barcode sequences, UMI sequence and a poly-T tail as in para 0228, pg. 21; para 0288, pg. 29; Fig. 20).
 Therefore, Weitz et al. teach a method comprising attaching barcodes to target nucleic acid content from lysed cells, wherein DNA is labelled with barcoded oligonucleotides and barcoded cDNA is also generated. 
 Weitz et al. do not expressly teach cDNA synthesis prior to barcoding and generating a single nucleic acid strand comprising DNA, the adapter and cDNA as required by claim 1. 
Prior to the effective filing date of the claimed invention, Tan et al. teach a method of nucleic acid analysis comprising ligating adapters to cDNA molecules, wherein the adaptors comprises universal priming sites, barcodes and a binding site(e.g. para 0019, pg. 5-6). 
Furthermore, Tan et al. teach released mRNA is subjected to reverse transcription to yield cDNA, which is subsequently barcoded by different methods.  In some embodiments, barcode adapters are incorporated in cDNA using barcoded adapters as RT primers (e.g. para 0025, 7-8; para 0028, pg. 8; para 0029, pg. 8-9; claims 41 and 44). Tan et al. also teach generating cDNA from released mRNA prior to attaching a barcoded adapter (e.g. para 0026, pg. 8). 
Furthermore, Tan et al. also teach their barcoded adaptors comprise unique molecular sequences, i.e. UMI (e.g. para 0156-0157, pg.41-42). Furthermore, Tan et al. teach their methods are done in droplet reaction volumes (e.g. para 0096, pg. 26; para 0165, pg. 45). Furthermore, Tan et al. teach providing adapter molecules that are attached to solid supports, such as beads (e.g. para 0034, pg. 10).
 Additionally, prior to the effective filing date of the claimed invention, Ruan et al. teach methods are known in the art  to attach barcoded linkers to cellular mRNA  and barcoded linkers to genomic DNA , wherein the linkers comprise compatible ends. The RNA content is subjected to cDNA synthesis and the compatible linkers are ligated together. The entire nucleic acid entity, comprising the target cDNA, ligated barcoded linkers, i.e. adapters, and target DNA, is subsequently subjected to amplification and sequencing  (e.g. Entire Ruan reference and especially ligating linkers to target mRNA and genomic DNA that are in close proximity; generating cDNA from linker-ligated mRNA and ligating linkers having compatible ends , i.e. “ ligating an end of a cross-linked genomic DNA fragment to an end of a cDNA of a crosslinked ncRNA, under a condition for proximity ligation, wherein said end of the cross-linked genomic DNA fragment is ligated to the DNA linker, and said end of the cDNA of the crosslinked ncRNA comprises the RNA linker” as in 9th para, pg. 4; “In certain embodiments, the cDNA of the cross-linked ncRNA comprises a first strand cDNA reverse transcribed from the random-sequence primer of the RNA linker, and the ncRNA template” as in 3rd para, pg. 5;  ligation of barcoded linkers to individual DNA and mRNA molecules; cDNA synthesis; ligation of linkers having compatible ends together, yielding a single nucleic acid sequence comprising target DNA, barcoded adapter and target cDNA that is subjected to amplification and sequencing as in 2nd para, pg. 6; Fig. 1A and 1B).
Therefore, as both Weitz et al. and Tan et al. teach droplet-based methods comprising generating barcoded cDNA, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Weitz et al. comprising attaching barcodes to target nucleic acid content from lysed cells, wherein DNA is labelled with one set of barcoded oligonucleotides and cDNA is generated with another set of barcoded oligonucleotides and to include generating cDNA from mRNA content prior to attaching a barcoded oligonucleotide as taught by Tan et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising generating barcoded cDNA.
 Furthermore, as Weitz et al., Tan et al. and Ruan et al. all teach methods comprising generating barcoded cDNA, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Weitz et al. and Tan et al. to include generating nucleic acid sequences comprising target DNA, barcoded adapter and cDNA in a single strand as taught by Ruan et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising generating barcoded cDNA.
Furthermore, as Hindson et al., Geng et al.,  Weitz et al. and Tan et al. all disclose methods for analysis of cellular nucleic acid content within partitions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. and Geng et al. comprising contacting released nucleic acid content from lysed cells with oligonucleotides with unique identifiers within a gel droplet to include attaching barcoded oligonucleotides comprising adaptor regions to DNA and cDNA and subjecting to conditions that yield  nucleic acid sequences comprising target DNA, barcoded adapter and cDNA in a single strand as taught by Weitz et al., Tan et al. and Ruan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method comprising attaching oligonucleotides to nucleic acid content of lysed cells within gel droplets.
Furthermore, a skilled artisan would appreciate that attaching barcodes to target nucleic acids within droplets as taught by Weitz et al. and Tan et al. are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising attaching oligonucleotides to released nucleic acid content of lysed cells within gel droplets.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitations: a method, comprising: lysing cells within gel droplets to release DNA and RNA from the cells into the gel droplets; attaching the DNA to an adapter sequence; transcribing the RNA using reverse transcriptase to produce cDNA; and attaching the cDNA to the adapter sequence to create a nucleic acid strand comprising each of the DNA, the adapter, and the cDNA within the gel droplets as required by claim 1.
Furthermore, as Hindson et al. teach distribution of cell in droplets to yield less than 1 cell per droplet (e.g. para 0017, pg. 2; para 0053, pg. 5; para 0063, pg. 6), the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitation: method of claim 1, wherein the cells are contained within the gel droplets at no more than about 1 cell/gel droplet as recited in claim 2.
Furthermore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitation: wherein the cells are contained within the gel droplets at no more than about 0.1 cell/gel droplet as recited in claim 3.
Regarding claims 4 and 5:
Hindson et al. teach distribution of cells per droplet using Poisson statistics (e.g. para 0017, pg. 2; para 0053, pg. 5; para 0063, pg. 6).
Like Hindson et al., Weitz et al. teach providing populations of droplets comprising cells at different dilutions of cells per droplet (e.g. para 0016-0017, pg. 9-10).
 Therefore, as both Hindson et al. and Weitz et al. teach distribution of cells among droplets, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. comprising target cell distribution within gel droplets to include providing dilutions as taught by Weitz et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of distributing cells among droplets by a Poisson distribution.
  Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitation: method of claim 1, wherein the cells are contained within the gel droplets at no more than about 0.01 cell/gel droplet as recited in claim 4.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitation: method of claim 1, wherein at least about 90% of the gel droplets contains one cell or no cell as recited in claim 5.
Furthermore, as Hindson et al. teach alginate or agarose droplets (e.g. 0068, pg. 7, Hindson) and Geng et al. teach agarose droplets (e.g. Fig. 1, Geng), the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious claim 6.
Furthermore, as both Hindson et al. and Geng et al. teach formation of gelled droplets in microfluidic channels (e.g. 0068, pg. 7; Fig. 1, Hindson; Fig. 1, Geng), the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al.  render obvious claim 10.
Furthermore, as both Hindson et al. and Geng et al. teach cell lysis agents (e.g. para 0070, pg. 7, Hindson; Cell Encapsulation and Lysis section, pg. 705, Geng), the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitation: method of claim 1, comprising lysing at least some of the cells using a cell lysis reagent as recited in claim 11.
Furthermore, as both Geng et al. and Weitz et al. teach proteinase K as a lysing reagent, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious claim 12.
Weitz et al. teach human cells (e.g. para 0114, pg. 9). Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitation: wherein at least some of the cells are human cells as required by claim 13.
Furthermore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitation: wherein the DNA includes genomic DNA as recited in claim 14.
Furthermore, as Hindson et al. teach fragmenting target nucleic acids within droplets before further processing, wherein fragmentation comprises using restriction endonucleases (e.g. para 0088-0089, pg. 10), the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitations: method of claim 14, further comprising fragmenting the genomic DNA after release from the cells as recited in claim 15.
Furthermore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitations: method of claim 15, wherein fragmenting the genomic DNA comprises exposing the genomic DNA to a restriction endonuclease as recited in claim 16.
Furthermore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious the limitation: wherein the RNA includes mRNA as recited in claim 17.

Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al.
Claims 2,3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al., as applied to claims 1-6 and 10-17 above, and further in view of Hollfelder et al. (WO2012156744).
The combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. disclose a method comprising lysing cells within gel beads and attaching barcoded oligonucleotides to cellular nucleic acid content within the gel beads, yielding nucleic acid sequences comprising target DNA , barcoded adapter and target cDNA on a single strand.
 Furthermore, Hindson et al. disclose forming agarose droplets by temperature-based gelling (e.g. para 0068, pg. 7, Hindson et al.).
However, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. do not expressly teach claims 7-9.
Like Hindson et al. and Geng et al., Hollfelder et al. teach methods comprising providing target nucleic acids within gel droplets. Target nucleic acids are subsequently subjected to further processing (e.g. lines 25-35, pg. 2; lines 26-36, pg. 3; lines 29-34, pg. 4-lines 1-9, pg. 5; lines 13-24, pg. 7;  lines 15-31, pg. 10; lines 9-35, pg. 12; polynucleotide from the one or more beads may be isolated, amplified, sequenced cloned and/or otherwise investigated as in lines 6-11, pg. 20). 	
Hollfelder et al. also teach embodiments comprising conducting isothermal amplification using reagents including primers that diffuse into gel beads to facilitate amplification of target nucleic acid that is retained in the gel beads (e.g. lines 25-33, pg. 8; gel-shell particles are able to retain the fluorescent primers as in line 16, pg. 28, lines 1-2, pg. 50; lines 35-36, pg. 39- lines 1-4, pg. 40; lines 22-36, pg. 52- lines 1-17, pg. 53). 
Furthermore, Hollfelder et al. teach further analysis of nucleic acid encapsulated in gel beads (e.g. lines 9-35, pg. 12; lines 6-11, pg. 20). 
Furthermore, Hollfelder et al. teach distribution of cells per droplet using Poisson statistics (e.g. The first containing the desired number of cells (for example a dilution corresponding to one cell every 5/10/50 droplets; approximate percentage of doublet/triplet cells in single droplets can be estimated using poisson statistics) as in lines 12-16, pg. 38; Single occupancy of cells in droplets follows a Poisson distribution and can be controlled by cell concentration as recited in lines 2-4, pg. 52).
Furthermore, Hollfelder et al. teach gel forming agents such as alginate and agarose (e.g. lines 31-35, pg. 3) and gel solidification at temperatures below 25°C, 20°C or 15°C (e.g. lines 33-35, pg. 9-lines 1-4, pg. 10).
Therefore, as Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. all teach methods comprising analysis of cellular nucleic acid content within partitions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. to include temperature-based gelling techniques as well as structural features of gel droplets  as taught by Hollfelder et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable result of a method  comprising attaching oligonucleotides to nucleic acid content of lysed cells within gel droplets.
 Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein the cells are contained within the gel droplets at no more than about 1 cell/gel droplet as recited in claim 2.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. render obvious the limitation: wherein the cells are contained within the gel droplets at no more than about 0.1 cell/gel droplet as recited in claim 3.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein at least some of the gel droplets comprise agarose as recited in claim 6.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. ender obvious the limitation: method of claim 1, wherein the agarose has a gelation temperature of less than about 60 °C as recited in claim 7.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein the agarose has a gelation temperature of less than about 40 °C as recited in claim 8.
Hollfelder et al. teach gel beads that have a 20-40 micron diameter (e.g. line 29, pg. 26; lines 5-10, pg. 28).
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein the gel droplets have an average diameter of no more than about 1 mm as recited in claim 9.
Hollfelder et al. teach using microfluidic devices wherein gel droplets comprising cellular nucleic acid content are contained within the microfluidic channels (e.g. lines 6-10, pg. 24; Fig. 7).
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein at least some of the gel droplets are contained within a microfluidic channel as recited in claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 15/566,904
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97-109, 111-114 and 116 of copending Application No. 15/566,904 in view of Hindson et al. (US20150376609; filed 26 June 2015); Geng et al. ("Single-cell forensic short tandem repeat typing within microfluidic droplets." Analytical chemistry 86.1 (2014): 703-712; published 22 November 2013);Weitz et al. (US20150298091; filed 09 June 2015);Tan et al. (WO2015103339; filed 30 December 2014); Ruan et al. (WO2015035108; filed 5 September 2014; published 12 March 2015) and Hollfelder et al. (WO2012156744).
 Claims 97-109, 111-114 and 116 of copending Application No. 15/566,904 recite a method comprising providing droplets, wherein an individual droplet comprises a single cell,  and comprising particles comprising barcoded oligonucleotides attached to nucleic acid sequences; lysing the cells within the droplets and exposing and attaching cellular nucleic acid to barcoded oligonucleotides.
 Claims 97-109, 111-114 and 116 of copending Application No. 15/566,904 do not expressly recite providing gelled droplets; barcoding DNA and cDNA or generating nucleic acid sequences comprising target DNA , barcoded adapter and target cDNA on a single strand.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious claims 1-6 and 10-17. Furthermore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. render obvious claim 2,3 and 6-10.
Therefore, as claims 97-109, 111-114 and 116 of copending Application No. 15/566,904, Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. all disclose methods of barcoding target nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 97-109, 111-114 and 116 of copending Application No. 15/566,904 and to include the teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. comprising providing gelled droplets; barcoding DNA and cDNA and generating nucleic acid sequences comprising target DNA , barcoded adapter and target cDNA on a single strand because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a droplet-based method of barcoding target nucleic acids.
This is a provisional nonstatutory double patenting rejection.

U.S.Patent 11,052,368
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,052,368 in view of Hindson et al. (US20150376609; filed 26 June 2015); Geng et al. ("Single-cell forensic short tandem repeat typing within microfluidic droplets." Analytical chemistry 86.1 (2014): 703-712; published 22 November 2013);Weitz et al. (US20150298091; filed 09 June 2015);Tan et al. (WO2015103339; filed 30 December 2014); Ruan et al. (WO2015035108; filed 5 September 2014; published 12March 2015) and Hollfelder et al. (WO2012156744).
Claims 1-20 of U.S. Patent No. 11,052,368 recite methods of providing droplets, wherein an individual droplet comprises a single cell,  and comprising particles comprising barcoded oligonucleotides; lysing the cells within the droplets and exposing and attaching cellular nucleic acid to barcoded oligonucleotides.
 Claims 1-20 of U.S. Patent No. 11,052,368 do not expressly recite providing gelled droplets; barcoding DNA and cDNA or generating nucleic acid sequences comprising target DNA, barcoded adapter and target cDNA on a single strand.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al.  and Ruan et al. render obvious claims 1-6 and 10-17. Furthermore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. render obvious claim 2,3 and 6-10.
Therefore, as claims 1-20 of U.S. Patent No. 11,052,368, Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. all disclose methods of barcoding target nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-20 of U.S. Patent No. 11,052,368 and to include the teachings of Hindson et al., Geng et al., Weitz et al., Tan et al., Ruan et al. and Hollfelder et al. comprising providing gelled droplets; barcoding DNA and cDNA and generating nucleic acid sequences comprising target DNA , barcoded adapter and target cDNA on a single strand because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a droplet-based method of barcoding target nucleic acids.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments in reference to the teachings of previously cited art, as noted in the current rejections, the teachings of Ruan et al. are applied to show that methods are known in the art comprising generating nucleic acid sequences, wherein target DNA barcoded adapter and target cDNA reside in a single strand.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639